ALLOWABILITY NOTICE
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims
Receipt of the responses filed 27 June 2022 and 27 June 2022 is acknowledged.  Claims 62-64, 66-68, 70, 74-75, 78, 82-83, 86-91 are pending.

Specification
The amendment to the specification filed 27 June 2022 is accepted and entered.

Terminal Disclaimer
The terminal disclaimer filed on 24 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,700,579 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Objections and/or Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited prior art teaches or suggests co-administering a pharmaceutically effective amount of lithium to a patient in need of inhibiting, reducing the likelihood of the onset of or ameliorating central nervous system effects of reduced cognition/cognitive impairment or neuropathy in the patient that is caused by the administration of an anti-cancer active that is a taxane, a vinca alkaloid or a mixture thereof.  Further, the arguments filed 02/17/2022 were persuasive.  Therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 62-64, 66-68,70, 74-75, 78, 82-83, 86-91 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634